Citation Nr: 0600866	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-35 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for left knee injury with 
traumatic arthritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which continued the assigned 10 percent 
rating for left knee injury with traumatic arthritis.  

In September 2005, the appellant appeared before the 
undersigned Veterans Law Judge sitting in Detroit, Michigan, 
and delivered sworn testimony regarding the issue on appeal.  
The appellant submitted a waiver of agency of original 
jurisdiction consideration of new evidence presented at the 
hearing.  

At the above hearing, the appellant raised the claim of 
entitlement to service connection for a right knee condition 
as secondary to the service-connected left knee arthritis.  
(See Transcript at pages (pgs.) 3 and 4.)  The appellant also 
raised entitlement to service connection for a back condition 
as secondary to the service-connected left knee arthritis.  
(Transcript at pgs. 3 and 16.)  As these issues have not been 
developed for appellate review by the Board, they are 
referred to the RO for appropriate action.  

Entitlement to an increased evaluation for left knee injury 
with traumatic arthritis is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

In essence, the appellant asserts that her left knee 
disability has increased in severity.  Her sworn testimony 
and the evidence produced in support of her contentions 
indicate that further evidentiary development is warranted.  
The Secretary may determine that additional development of 
the veteran's claim is required to include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a proper 
appellate decision on the claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 19.9 (2005).  

The Board notes that the left knee injury with traumatic 
arthritis is currently evaluated as 10 percent disabling 
under Diagnostic Codes 5010 and 5257.  38 C.F.R. § 4.71a 
(2005).  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
and the evaluation of knee dysfunction under both of those 
codes does not amount to pyramiding under 38 C.F.R. § 4.14, 
if there is evidence of additional disability.  VAOPGCPREC 
23-97.  

In August 2003, in part, the VA examiner reported that the 
veteran walked with a limp.  Objective findings included 
minimal swelling, tenderness of a moderate nature on 
palpation of the patella, mild effusion on both sides of the 
knees, stable ligament, and limitation of range of motion (10 
to 125 degrees) due to pain.  Movement against gravity and 
resistance was moderate.  X-ray impressions of the knees 
revealed moderate degenerative arthritis mainly involving the 
medial compartment.  The assessment noted that the knees were 
gradually getting worse.  The Board acknowledges that a 
rating under Diagnostic Code 5257 is not based on limitation 
of motion.  However, there is no discussion of fatigability, 
incoordination, or weakness in accordance with 38 C.F.R. 
§§ 4.40, 4.45, 4.59 considering 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5003 and objective manifestations of limitation of 
motion.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A private medical statement from Dr. V. dated in October 2003 
shows that the veteran had inflammatory osteoarthritis of the 
knees and a severe inflammatory syndrome that intermittently 
and unpredictably caused marked swelling, warmth, redness, 
and pain in her right knee.  He reported that the episodes 
were incapacitating when they occurred, as she could barely 
walk.  Although she sustained a work-related sprain of this 
knee while working with a supply cart, which worsened the 
problem, she had underlying osteoarthritis that was not 
expected to remit.  She was expected to have long-term, 
chronic knee symptoms.  Prolonged walking reliably triggered 
the inflammatory syndrome.  Thus, it was important that she 
continued to be granted work accommodations that restrict her 
from walking long distances or from working continuously on 
her feet.  A medical prescription attached to this evidence 
shows "when knee flare or are about to flare, take 
colchicine 0.6 MG twice a day until better.  Some people 
prefer to take one pill = 0.6 MG daily to prevent flares.  
Too much-causes diarrhea."  

At this juncture, the Board notes that the appellant's sworn 
testimony reveals that she was not currently under care at 
VA.  She had been counseled by her employer about her 
inability to perform her job due to the knee disability.  She 
has taken off time from work because of the knee condition.  
She can not stand for prolonged periods like a cook.  She 
wears a brace on her left knee and uses a cane.  She has a 
flare-up every six weeks.  In addition to flare ups, she 
reported that her knee gives out without warning.  It is her 
contention that her balance is off and that she stumbles.  
She has crutches that were prescribed by VA.  Her knee pain 
is worse on weight bearing.  Based on the appellant's claim 
that her symptomatology has increased and that it affects her 
employment, the RO should obtain more complete examination, 
not only to ascertain whether an increased schedular rating 
is warranted, but also whether entitlement to a higher rating 
on an extraschedular basis is warranted by the evidence.  38 
C.F.R. § 3.321.  

At the Travel Board Hearing, the appellant also introduced a 
signed VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs that shows 
she received treatment from Dr. S. for knee complaints from 
February 2005 to September 2005.  The appellant also 
testified that she had received treatment for flares at the 
Annapolis Hospital.  Those private medical records must be 
associated with the record and considered by the RO.  Other 
new evidence included a February 2005 Michigan motor vehicle 
application for disabled persons parking placard which shows 
a diagnosis of advanced osteoarthritis of the knees.  The 
application was signed by Dr. V.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following actions: 

1.  Ask the veteran to provide the names 
and addresses with the dates of treatment 
of all medical care providers who have 
treated the left knee disability since 
June 2003, to include the complete 
address and dates of treatment at 
Annapolis Hospital, as well as the dates 
of clinical treatment by Dr. David K. 
Vallance, and dates of the clinical 
treatment provided for the work-related 
left knee sprain.  After securing the 
necessary release(s), the RO should 
obtain these records.  The RO should also 
obtain the treatment records for Dr. 
Martin Solomon for the period from 
February 2005 to September 2005.  The VA 
Form 21-VA Form 21-4142, Authorization 
and Consent to Release Information to the 
Department of Veterans Affairs, is 
associated with the file.  

2.  Thereafter, schedule the appellant 
for a comprehensive VA orthopedic 
examination to evaluate the severity of 
the service-connected left knee injury 
with traumatic arthritis.  All indicated 
tests should be performed, including all 
ranges of motion.  The C- file and a copy 
of this Remand must be made available to 
the examiner for review in conjunction 
with the examination.  

(a)  With respect to the subjective 
complaints of pain, the examiner should 
be requested to specifically comment on 
whether pain is visibly manifested on 
movement of the left knee joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected disability and the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability, and any 
additional disability attributed to an 
intercurrent left knee sprain.  

(b)  What is the range of motion of the 
veteran's left knee in terms of flexion 
and extension in number of degrees?  

(c)  Is there recurrent subluxation or 
lateral instability of the left knee?  If 
there is, can such recurrent subluxation 
or lateral instability be described as 
slight, moderate, or severe?  

(d)  Does the veteran's left knee exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use?  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms?  

(e)  Does pain significantly limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?  

(f)  What effect, if any, does the 
service-connected left knee disability 
have on the veteran's ability to work, 
excepting any disability attributed to 
the work-related sprain of the left knee?  

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  The VA examiner 
must provide a clear rationale for all 
conclusions reached and all opinions 
should be supported by appropriate 
evidence of record.  

3.  Upon completion of the above, the RO 
must readjudicate the issue on appeal 
and consider all evidence received since 
the issuance of the Statement of the 
Case.  Particular consideration is to be 
given to the provisions of 38 C.F.R. §§ 
4.40, 4.45, as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO 
should consider the application of 
separate ratings (38 C.F.R. § 4.14) and 
entitlement to an extraschedular rating 
(38 C.F.R. § 3.321(b)(1)).  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and provide the appellant and 
her representative with an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on her part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 
 
 
 

